Fourth Court of Appeals
                                   San Antonio, Texas
                                            July 3, 2019

                                       No. 04-19-00123-CV

                                    Richard C. RESPONDEK,
                                            Appellant

                                                 v.

                                 SANDPIPER APARTMENTS,
                                         Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2019CV01788
                          Honorable Gloria Saldana, Judge Presiding

                                          ORDER
       Appellant’s brief was originally due to be filed on April 17, 2019. Appellant’s first
motion for extension of time was granted, extending the deadline for filing the brief to May 8,
2019. By order dated May 9, 2019, appellant’s second motion for extension of time was granted,
extending the deadline to file appellant’s brief to June 7, 2019. This court’s order stated, “NO
FURTHER EXTENSIONS WILL BE GRANTED ABSENT EXTENUATING
CIRCUMSTANCES.”

        Because appellant did not file his brief by June 7, 2019, we ordered him to show cause in
writing by June 28, 2019, why this appeal should not be dismissed for want of prosecution.
TEX. R. APP. P. 38.8(a). On June 27, 2019, appellant filed a response which we are construing as
a third motion for extension of time to file his brief.

        Appellant’s brief must be filed no later than July 22, 2019. Appellant’s brief must
comply with rule 38.1 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.9(a)
(providing brief that fails to comply with appellate rules may be stricken and appeal will proceed
as if no brief was filed). NO FURTHER EXTENSIONS OF TIME WILL BE GRANTED.
If appellant fails to file a brief in compliance with rule 38.1 by July 22, 2019, this appeal will be
dismissed for want of prosecution without any further notice. Id.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of July, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court